Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Niky Economy Syrengelas on August 25, 2022.

The application has been amended as follows:
In the abstract:
Line 15, inserted --installed in a rotary frame-- following “sensor” and inserted --of the rotary frame-- following “motion”

In the claims:
Claim 1,
	Line 19, changed the second occurrence of “the” to --a--
	Line 25, deleted “first end which is the”
	Line 26, inserted --of the first rotary frame-- following “motion”
Claim 2,
	Line 2, changed the first occurrence of “a” to --an arc-shaped-- and deleted “with an arc shape in a”
	Line 3, deleted “top plan view”

Claim 4,
	Line 6, changed “comprises, in a top plan view” to --comprises--
	Line 8, inserted --end-- following “front”
	Line 9, changed “disposed to be” to --extending--
	Line 13, changed “plate,” to --plate--
	Line 18, inserted --rotational-- following “a”
	Line 23, deleted “using the holes”
	Line 24, inserted --thereto-- following “fixed”
	Line 25, inserted --front end of the-- following the second occurrence of “the”
	Line 30, changed “a” to --the--
	Line 31, inserted a comma following “frame”

Drawings
	The drawing changes submitted August 23, 2022 have been approved.
However, the following changes to the drawings have been approved by the examiner and agreed upon by applicant:
In figure 2A, move the detection means 120 so as to be positioned on the first rotary frame 110.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634